DETAILED ACTION
This office action is in response to application filed on 2/16/2021.
Claims 1 – 20 are pending.
Priority is claimed to provisional application 63/084148 (filed on 9/28/2020).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 8, 10 – 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al (US 20070276833, hereinafter Sen), in view of Daly JR. et al (US 20100262720, hereinafter Daly).

As per claim 1, Sen discloses: A system comprising: a processor; a memory; and a command manager stored in the memory and executable by the processor to: 
receive a first command request for initiating a first command for a first [node] selected from a plurality of [node]; (Sen [0122]: “When a task needs identifiers for performing operations, the task interacts with the local identity manager at the node to obtain identity values. For example, if a given task T1 requires identifiers, it requests the identifiers from the local identity manager as provided at step 501”.)
assign, based on the first thread, a first command identifier from a first pool of command identifiers to the first command, wherein each thread from the plurality of threads has a different associated pool of command identifiers; (Sen [0015]: “allocating a pool of identifiers for use in the system; maintaining lists of free identifiers in the pool at participating nodes in the system; obtaining at a first node permission to update the lists of free identifiers; upon receiving permission to update the lists, allocating for the first node a set of identifiers from the lists of free identifiers; updating the lists of free identifiers to reflect allocation of the set of identifiers for the first node; sending the updated lists of free identifiers from the first node to other participating nodes; upon receiving the updated lists of free identifiers at each other participating node, updating each other participating node's respective copy of the lists of free identifiers; and relinquishing the first node's permission to update the lists of free identifiers”.)

Sen did not explicitly disclose:
wherein the node comprises a thread;
and return, upon completion of the first command, the first command identifier to the first pool of command identifiers.

However, Daly teaches:
wherein the node comprises a thread; (Daly [0032]: “he processors 104 may, for example, operate in a simultaneous multithreading (SMT) mode or a single thread (ST) mode. When the processors 104 operate in the SMT mode, the processors 104 may employ multiple separate instruction fetch address registers to store program counters for multiple threads”.)
and return, upon completion of the first command, the first command identifier to the first pool of command identifiers. (Daly [0028]: “When a combined response indicates an outstanding command has completed successfully, the I/O controller increments a channel index (channel index) that is used to identify a next command to issue, the transaction identifier used by the outstanding command is returned to a free pool, and the channel status is set to `active`”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Daly into that of Sen in order to wherein the node comprises a thread and return, upon completion of the first command, the first command identifier to the first pool of command identifiers. Sen teaches allocating a pool of identifier to a computing node, while Daly teaches the node can be single thread processor and transaction ID can be returned to the free pool after completion of the commands. The combination of reference would allow the identifier of Sen to be reused and would enhance the overall efficiency and appeals of all references.

As per claim 2, Sen and Daly further teach:
The system of claim 1, further comprising: an identifier manager stored in the memory and executable by the processor to: determine a global pool of command identifiers, wherein the global pool includes a total number of command identifiers; determine a number of threads corresponding to the plurality of threads; and allocate the total number of command identifiers among a plurality of associated pools of command identifiers, wherein: each thread of the plurality of threads corresponds to an associated pool of command identifiers from the plurality of associated pools of command identifiers; and each associated pool of command identifiers includes non-overlapping sets of command identifiers relative to each other associated pool of command identifiers. (Sen [0090] – [0093])  

As per claim 3, Sen and Daly further teach:
The system of claim 2, wherein: the total number of command identifiers is at least a maximum number of concurrent commands for a target system multiplied by the number of threads; and each associated pool of command identifiers includes a number of unique command identifiers equal to at least the maximum number of concurrent commands. (Sen [0090] – [0093])  

As per claim 4, Sen and Daly further teach:
The system of claim 2, further comprising: a configuration interface stored in the memory and executable by the processor to: determine the total number of command identifiers; determine the number of threads; and configure, using the total number of command identifiers and the number of threads, the plurality of associated pools of command identifiers. (Sen [0090] – [0093])  

As per claim 5, Sen and Daly further teach:
The system of claim 1, further comprising: a plurality of circular queues stored in the memory, wherein each circular queue corresponds to a different associated pool of command identifiers. (Sen [0015])

As per claim 6, Sen and Daly further teach:
The system of claim 5, wherein the command manager is further executable to: pop, from a first circular queue for the first pool of command identifiers, a next command identifier to assign as the first command identifier; and push, to the first circular queue, the first command identifier to return the first command identifier to the first pool of command identifiers. (Daly [0028])

As per claim 7, Sen and Daly further teach:
The system of claim 5, wherein each circular queue of the plurality of circular queues includes: a buffer space in the memory containing a number of cells equal to a number of command identifiers in that circular queue; a first pointer indicating a next command identifier to assign; and a second pointer indicating a target cell for a returning command identifier. (Sen [0090] – [0093])  

As per claim 8, Sen and Daly further teach:
The system of claim 1, further comprising: a storage interface configured for communication with a target memory device; and a command generator in communication with the storage interface and configured to: generate a plurality of read/write commands to the target memory device; and send a plurality of command requests, including the first command request, to the command manager. (Daly [0022])


As per claim 10, Sen and Daly further teach:
The system of claim 8, further comprising: a plurality of central processing unit (CPU) cores, wherein: each CPU core corresponds to a corresponding thread from the plurality of threads; and the command manager and the storage interface are configured as drivers operating in a kernel space of an operating system instantiated in the plurality of CPU cores. (Daly figure 1)

As per claim 11, it is the method variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the method variant of claim 2 and is therefore rejected under the same rationale.
As per claim 13, it is the method variant of claim 3 and is therefore rejected under the same rationale.
As per claim 14, it is the method variant of claim 4 and is therefore rejected under the same rationale.
As per claim 15, it is the method variant of claim 5 and is therefore rejected under the same rationale.
As per claim 16, it is the method variant of claim 6 and is therefore rejected under the same rationale.
As per claim 17, it is the method variant of claim 7 and is therefore rejected under the same rationale.
As per claim 18, it is the method variant of claim 8 and is therefore rejected under the same rationale.
As per claim 20, it claims substantially similar limitations as claim 1 and is therefore rejected under the same rationale.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen and Daly, and further in view of Wokhlu et al (US 20200050376, hereinafter Wokhlu).

As per claim 9, Sen and Daly did not disclose:
The system of claim 8, wherein: the plurality of read/write commands are distributed among the plurality of threads; each thread of the plurality of threads operates in a separate context that is unaware of each other thread among the plurality of threads; and the command manager is further executable to assign unique command identifiers to each read/write command of the plurality of read/write commands without synchronization across command identifier assignments for the plurality of threads.
However, Wokhlu teaches:
The system of claim 8, wherein: the plurality of read/write commands are distributed among the plurality of threads; each thread of the plurality of threads operates in a separate context that is unaware of each other thread among the plurality of threads; and the command manager is further executable to assign unique command identifiers to each read/write command of the plurality of read/write commands without synchronization across command identifier assignments for the plurality of threads. (Wokhlu [0037])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Wokhlu into that of Sen and Daly in order to have the plurality of read/write commands are distributed among the plurality of threads; each thread of the plurality of threads operates in a separate context that is unaware of each other thread among the plurality of threads; and the command manager is further executable to assign unique command identifiers to each read/write command of the plurality of read/write commands without synchronization across command identifier assignments for the plurality of threads. Wokhlu has shown that the claimed limitation here is merely commonly known steps for scheduling and executing I/O tasks, and is therefore rejected under 35 USC 103.

As per claim 19, it is the method variant of claim 9 and is therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

King (US 20160274929) teaches a public web service application programming interface (“API”) is exposed within a service provider network that includes methods relating to the execution of commands within VM instances. For example, the API might include a method for obtaining a list of the commands that can be executed within a VM instance. The API might also include a method for requesting the execution of a command within a VM instance. The API might also include a method for requesting data describing the status of the execution of a command within a VM instance. The API might also expose other methods. A software agent executing on a VM instance may be utilized to provide a list of commands that can be executed in the VM, to execute requested commands, and to provide data describing the status of execution of a command.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196